Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
2.	Applicant’s amendment filed November 24, 2021 is acknowledged.  Claims 3, 11-12, 14-15, 17-18, 20-21, 23, 25, 27-28, 31-36, 38-41, 43-47 and 49-50 are canceled. Claims 1, 4, 8, 13, 19, 37 and 42 are amended. Claims 1-2, 4-10, 13, 16, 19, 22, 24, 26, 29-30, 37, 42 and 48 are pending. Claims 24 and 29-30 are withdrawn without traverse (3/25/21) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
3.	Claims 1-2, 4-10, 13, 16, 19, 22, 26, 37, 42 and 48 are under examination with respect to SEQ ID NO:47 for the species of fusion protein, SEQ ID NO:36 for the specie of polypeptide, SEQ ID NOs: 1-3 for the species of CDR1-3, SEQ ID NO:17 for the species of antibody and SEQ ID NO:40 for the species of Fc fragment in this office action.
4.	Applicant’s arguments filed on November 24, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections/Objections Withdrawn
5.	The rejection of claims 1, 9, 37 and 48 under 35 U.S.C. 102(a)(1) as being anticipated by Chakravarthy (US2011/0300141; was issued as US8323925) is withdrawn in response to Applicant’s amendment to the claims.
The rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Chakravarthy (US2011/0300141; was issued as US8323925) in view of Muruganandam et al. (WO200257445) is withdrawn in response to Applicant’s amendment to the claims.
The rejection of claims 2, 4-6, 8, 10, 13, 16 and 22 under 35 U.S.C. 103 as being unpatentable over Chakravarthy (US2011/0300141; was issued as US8323925) in view of Stanimirovic et al. (WO2018109663) is withdrawn in response to Applicant’s amendment to the claims.

Claim Rejections/Objections Maintained
In view of the amendment filed on November 24, 2021, the following rejections are maintained.
Improper Markush Grouping
6.	Claims 1-2, 4-10, 13, 16, 19, 22, 26, 42 and 48 stand rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The rejection is maintained for the reasons made of record and the reasons set forth below.

Applicant’s arguments have been fully considered but they are not found persuasive. Contrary to Applicant’s arguments, the examiner asserts that based on MPEP 2117-II, claims 1-2, 4-10, 13, 16, 19, 22, 26, 37, 42 and 48 are Markush claims contain an "improper Markush grouping" because the Markush grouping of different fusion proteins comprising different antibodies with different SEQ ID NOs: and different polypeptides binding to Abeta (ABP) with different sequences and different Fc fragments with different sequences do not share both a single structural similarity and a common use because:
i. Antibodies comprising different SEQ ID NOs: for CDR1-3 recited in claims 5, 7-9, 19 and 42 have different sequences, which do not share a "single structural similarity" 
ii. Fusion proteins comprising different SEQ ID NOs: as recited in claims 19 and 42 have different sequences, which do not share a "single structural similarity" or a common use because different fusion proteins have different sequences and different activities and effects as evidenced by Figures 17A-B and 22B. 
Thus, the recited alternative species do not share a single structural similarity, as each species of fusion protein, and antibody and fragment thereof has a different chemical structure because each species comprises a different amino acid sequence for fusion proteins, antibodies, CDRs1-3. In addition, each fusion protein, antibody, CDRs1-3 has a different binding activity to different epitopes and effects. Thus, the fusion proteins, antibodies and CDRs1-3 do not share a single structural similarity or biological activity. See MPEP § 706.03(y). Accordingly, the rejection based on containing an improper Markush grouping of alternatives is maintained.

Claim Rejections - 35 USC § 112

7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make 

Claims 1-2, 4-10, 13, 16, 19, 22, 26, 37, 42 and 48 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The rejection is maintained for the reasons made of record and the reasons set forth below. 
Claims 1-2, 4-10, 13, 16, 19, 22, 26, 37, 42 and 48 as amended encompass a genus of compound, a genus of fusion protein, a genus of antibody or fragment thereof that transmigrates the blood brain barrier (BBB) and a genus of polypeptides binding to Abeta (ABP), wherein the polypeptides comprising a sequence of SEQ ID NO:54 with recited residues. Applicant has not disclosed sufficient species for the broad genus of compounds, the broad genus of fusion proteins, the broad genus of antibodies or fragments thereof that transmigrates the BBB and the broad genus of polypeptides binding to Abeta.
On p. 12-13 of the response, Applicant argues that claims 2, 19, 37 and 42 have been amended to recite SEQ ID NOs: 32-36 for ABPs, claims 19 and 42 have been amended to recite SEQ ID NOs:40-41 for Fc fragments and SEQ ID NOs: 45-53 for fusion proteins. Applicant argues the specification provides sufficient structural and functional details and species for ABPs, antibodies or fragments that transmigrate the BBB and fusion proteins. The specification describes a consensus sequence of SEQ ID NO:54 for the claimed ABP, and SEQ ID NOs: 30 and 32-36 for species of ABP, SEQ 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2163, MPEP §§2163.01-2163.03, the specification fails to provide sufficient description or information or evidence to demonstrate that Applicant is in possession of the claimed genus of compound/fusion protein/antibody or fragment thereof that transmigrates the blood brain barrier (BBB) and the claimed genus of polypeptides binding to Abeta (ABP), wherein the polypeptides comprising a sequence of SEQ ID NO:54 with recited residues because:
i. The structural and functional relationship or correlation between the claimed genus of compound/fusion protein/antibody or fragment thereof/ABP and the data: FC5-H3-hFc1X7-L-ABP(6G) (SEQ ID NO:47 comprising ABP: SEQ ID NO:36, antibody: SEQ ID NO: 17, Fc: SEQ ID NO:40) that can cross the BBB in vivo, Fc-mFC-ABP, FC5-Fc-ABP, FC5-H3-hFc1X7-L-ABP with ABP of SEQ ID NO:30, 32, 35, FC5-mFc2a-ABP with SEQ ID NO:30 shown in examples and figures 15A-B, 17A-B, 22A-B is unknown. The structural and functional relationship or correlation between the fusion protein of SEQ ID NO:47 and the claimed genus of fusion proteins is unknown.  The structural and functional relationship or correlation between the antibody of SEQ ID NO:17 and the claimed genus of antibodies and/or fusion proteins is also unknown. The structural and functional relationship or correlation between ABPs of SEQ ID NOs: 33 and 34 and the ABPs of SEQ ID NOs: 30, 32, 35 and 36 is also unknown because a single amino acid change on a protein molecule can abolish binding activity of the protein molecule in 
ii. As previously made of record, the specification only describes FC5-H3-hFc1X7-L-ABP(6G) (SEQ ID NO:47; comprising ABP: SEQ ID NO:36, antibody: SEQ ID NO: 17, Fc: SEQ ID NO:40) that can cross the BBB in vivo, Fc-mFC-ABP, FC5-Fc-ABP, FC5-H3-hFc1X7-L-ABP with ABP of SEQ ID NO:30, 32, 35 (Fig 15A-B), FC5-mFc2a-ABP with SEQ ID NO:30.
iii. The specification has not disclosed sufficient species for the broad genus of compound/fusion protein/antibody or fragment thereof/ABP. The specification also has provided no structures or sequences sufficiently detailed to show that he/she was in possession of the claimed invention as a whole. There was no known or disclosed correlation between the required function (i.e. transmigrates the blood brain barrier (BBB)) and any particular structure or sequence for compound/fusion protein/antibody or fragment thereof. The specification fails to teach the detailed structures and sequences and characteristics for the claimed compound/fusion protein/antibody or fragment thereof. 
Since the common characteristics/features of other compounds/fusion proteins/antibodies or fragments thereof/ABP are unknown, a skilled artisan cannot 
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of compound/fusion protein/antibody or fragment thereof/ABP, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 and Centocor v. Abbott, 636 F.3d1341 (Fed. Cir. 2011) and AbbVie v. Janssen, 759 F.3d 1285 (Fed. Cir.2014). One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.   
Therefore, the claimed compound/fusion protein/antibody or fragment thereof/ABP have not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163. Accordingly, the rejection of claims 87-100 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. 

New Grounds of Rejection Necessitated by the Amendment
The following rejections are new grounds of rejections necessitated by the amendment filed on November 24, 2021.
Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

	Claims 1-2, 4-10, 13, 16, 19, 22, 26, 37, 42 and 48 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-3, 5, 7-9, 13, 15, 20, 22, 28, 31-32, 38-41, 44-45 of copending Application No. 16/965885.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the peptides that bind beta-amyloid (ABPs) and fusion proteins comprising the ABPs and an antibody or fragment thereof that transmigrate the BBB in the claims of Application No. 16/965885 encompass and overlap with ABPs comprising the claimed sequences and fusion proteins comprising the claimed sequences as recited in instant claims. While not identical, the claims of the instant application and the copending application encompass an invention overlapping in scope. Thus the instant and copending Application claim a non-distinct invention overlapping in scope. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.



Conclusion

9.	NO CLAIM IS ALLOWED.



ABP alignment
SEQ ID NO:54			1 XTFXTXXASAQASLASKDKTPKSKSKKXXSTQLXSXVXNI 40
SEQ ID NO:4 (US20110300141)	1 KTFKTRKASAQASLASKDKTPKSKSKKRNSTQLKSRVKNI 40
SEQ ID NO:4 (WO2006133566)	1 KTFKTRKASAQASLASKDKTPKSKSKKRNSTQLKSRVKNI 40
SEQ ID NO:30			1 KTFKTRKASAQASLASKDKTPKSKSKKRNSTQLKSRVKNI 40
SEQ ID NO:32			1 KTFKTRKASAQASLASKDKTPKSKSKKRGSTQLKSRVKNI 40
SEQ ID NO:33 			1 KTFKTRKASAQASLASKDKTPKSKSKKGGSTQLKSRVKNI 40
SEQ ID NO:34			1 KTFKTRGASAQASLASKDKTPKSKSKKRGSTQLKSRVKNI 40
SEQ ID NO:35			1 KTFKTGGASAQASLASKDKTPKSKSKKRGSTQLKSRVKNI 40
SEQ ID NO:36			1 GTFGTGGASAQASLASKDKTPKSKSKKGGSTQLKSRVKNI 40
SEQ ID NO:37			1 KTFKTRKASAQASLASKDKTPKSKSKKGGST-----VKNI 35
SEQ ID NO:38			1 KTFKTRKASAQASLASKDKTPKSKSKKRG----------- 29 

SEQ ID NO:54			1 --------------XTFXTXXASAQASLASKDKTPKSKSKKXXSTQLXSXVXNI 40
SEQ ID NO:28			1 FSSMPDPVDPTTVTKTFKTRKASAQASLASKDKTPKSKSK-------------- 40

SEQ ID NO:54			1 XTFXTXXASAQASLASKDKTPKSKSKKXXSTQLXSXVXNI---------------- 40
SEQ ID NO:29			1 ----------------KDKTPKSKSKKRNSTQLKSRVKNITHARRILQQSNRNACN 40

Antibody alignment
SEQ ID NO:13	   1 XVQLVXSGGGLVQPGGSLRLSCAASGFKITHYTMGWXRQAPGKXXEXVSRITWGGDNTFY 60
SEQ ID NO:17	   1 EVQLVESGGGLVQPGGSLRLSCAASGFKITHYTMGWFRQAPGKGLEFVSRITWGGDNTFY 60
SEQ ID NO:1	   1 -------------------------GFKITHYTMG------------------------- 10
SEQ ID NO:2	   1 -------------------------------------------------RITWGGDNTFY 11 
SEQ ID NO:3	     ------------------------------------------------------------
SEQ ID NO:18	   1 XVXLXESGGGLVQXGGSLRLSCXASEYPSNFYAMSWXRQAPGKXXEXVXGVSRDGLTTLY 60
SEQ ID NO:21	   1 XVXLXESGGGLVQXGGSLRLSCXXSGGTVSPTAMGWXRQAPGKXXEXVXHITWSRGTTRX 60
SEQ ID NO:24	   1 XVXLXESGGGLVQXGGSLRLSCAASGRTIDNYAMAWXRQAPGKXXEXVXTIDWGDGGXRY 60

SEQ ID NO:13	  61 SNSVKGRFTISRDNSKNTXYLQMNSLRAEDTAVYYCAA-----GSTSTATPLRVDYWGQG 115
SEQ ID NO:17	  61 SNSVKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCAA-----GSTSTATPLRVDYWGQG 115
SEQ ID NO:1	     ------------------------------------------------------------
SEQ ID NO:2	  12 SNSVKG------------------------------------------------------ 17
SEQ ID NO:3	   1 -------------------------------------------GSTSTATPLRVDY---- 13
SEQ ID NO:18	  61 ADSVKGRFTXSRDNXKNTXXLQMNSXXAEDTAVYYCAIVITGVWNKVDVNSRSYHYWGQG 120
SEQ ID NO:21 	  61 ASSVKXRFTISRDXXKNTXYLQMNSLXXEDTAVYYCAA----TFLRILPEESAYTYWGQG 117
SEQ ID NO:24	  61 ANSVKGRFTISRDNXKXTXYLQMNXLXXEDTAVYXCAMARQSRVN---LDVARYDYWGQG 117

SEQ ID NO:13	 116 TLVTVSS 122
SEQ ID NO:17	 116 TLVTVSS 122
SEQ ID NO:1	     -------
SEQ ID NO:2	     -------
SEQ ID NO:3	     -------
SEQ ID NO:18	 121 TXVTVSS 127
SEQ ID NO:21	 121 TXVTVSS 124
SEQ ID NO:24	 121 TXVTVSS 124


10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure..
SEQ ID NO:17
US-16-314-891-4
; Sequence 4, Application US/16314891

; GENERAL INFORMATION
;  APPLICANT: National Research Council of Canada
;  TITLE OF INVENTION: Humanized Antibodies Transmigrating the Blood-Brain Barrier and
;  TITLE OF INVENTION:Uses Thereof
;  FILE REFERENCE: A0899.70012US00
;  CURRENT APPLICATION NUMBER: US/16/314,891
;  CURRENT FILING DATE: 2019-01-03
;  PRIOR APPLICATION NUMBER: PCT/IB2017/054036
;  PRIOR FILING DATE: 2017-07-04
;  PRIOR APPLICATION NUMBER: US 62/358,777
;  PRIOR FILING DATE: 2016-07-06
;  NUMBER OF SEQ ID NOS: 20
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 4
;  LENGTH: 122
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: FC5-H3
US-16-314-891-4

  Query Match             100.0%;  Score 642;  DB 19;  Length 122;
  Best Local Similarity   100.0%;  
  Matches  122;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGFKITHYTMGWFRQAPGKGLEFVSRITWGGDNTFY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLRLSCAASGFKITHYTMGWFRQAPGKGLEFVSRITWGGDNTFY 60

Qy         61 SNSVKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SNSVKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTV 120

Qy        121 SS 122
              ||
Db        121 SS 122
US-16-314-891-5
; Sequence 5, Application US/16314891
; Publication No. US20190241653A1
; GENERAL INFORMATION
;  APPLICANT: National Research Council of Canada
;  TITLE OF INVENTION: Humanized Antibodies Transmigrating the Blood-Brain Barrier and
;  TITLE OF INVENTION:Uses Thereof
;  FILE REFERENCE: A0899.70012US00
;  CURRENT APPLICATION NUMBER: US/16/314,891
;  CURRENT FILING DATE: 2019-01-03
;  PRIOR APPLICATION NUMBER: PCT/IB2017/054036
;  PRIOR FILING DATE: 2017-07-04
;  PRIOR APPLICATION NUMBER: US 62/358,777
;  PRIOR FILING DATE: 2016-07-06
;  NUMBER OF SEQ ID NOS: 20
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 5
;  LENGTH: 122
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: FC5-H4
US-16-314-891-5

  Query Match             99.5%;  Score 639;  DB 19;  Length 122;
  Best Local Similarity   99.2%;  
  Matches  121;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGFKITHYTMGWFRQAPGKGLEFVSRITWGGDNTFY 60
              :|||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DVQLVESGGGLVQPGGSLRLSCAASGFKITHYTMGWFRQAPGKGLEFVSRITWGGDNTFY 60

Qy         61 SNSVKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SNSVKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTV 120

Qy        121 SS 122
              ||
Db        121 SS 122

US-16-314-891-6
; Sequence 6, Application US/16314891
; Publication No. US20190241653A1
; GENERAL INFORMATION
;  APPLICANT: National Research Council of Canada
;  TITLE OF INVENTION: Humanized Antibodies Transmigrating the Blood-Brain Barrier and
;  TITLE OF INVENTION:Uses Thereof
;  FILE REFERENCE: A0899.70012US00
;  CURRENT APPLICATION NUMBER: US/16/314,891
;  CURRENT FILING DATE: 2019-01-03

;  PRIOR FILING DATE: 2017-07-04
;  PRIOR APPLICATION NUMBER: US 62/358,777
;  PRIOR FILING DATE: 2016-07-06
;  NUMBER OF SEQ ID NOS: 20
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 6
;  LENGTH: 122
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: FC5-H5
US-16-314-891-6

  Query Match             98.6%;  Score 633;  DB 19;  Length 122;
  Best Local Similarity   98.4%;  
  Matches  120;  Conservative    1;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGFKITHYTMGWFRQAPGKGLEFVSRITWGGDNTFY 60
              :||||||||||||||||||||||||||||||||||||||||||| |||||||||||||||
Db          1 DVQLVESGGGLVQPGGSLRLSCAASGFKITHYTMGWFRQAPGKGREFVSRITWGGDNTFY 60

Qy         61 SNSVKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SNSVKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTV 120

Qy        121 SS 122
              ||
Db        121 SS 122

US-16-314-891-3
; Sequence 3, Application US/16314891
; Publication No. US20190241653A1
; GENERAL INFORMATION
;  APPLICANT: National Research Council of Canada
;  TITLE OF INVENTION: Humanized Antibodies Transmigrating the Blood-Brain Barrier and
;  TITLE OF INVENTION:Uses Thereof
;  FILE REFERENCE: A0899.70012US00
;  CURRENT APPLICATION NUMBER: US/16/314,891
;  CURRENT FILING DATE: 2019-01-03
;  PRIOR APPLICATION NUMBER: PCT/IB2017/054036
;  PRIOR FILING DATE: 2017-07-04
;  PRIOR APPLICATION NUMBER: US 62/358,777
;  PRIOR FILING DATE: 2016-07-06
;  NUMBER OF SEQ ID NOS: 20
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 3
;  LENGTH: 122
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: FC5-H2
US-16-314-891-3

  Query Match             98.1%;  Score 630;  DB 19;  Length 122;
  Best Local Similarity   98.4%;  
  Matches  120;  Conservative    1;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGFKITHYTMGWFRQAPGKGLEFVSRITWGGDNTFY 60
              |||||||||||||||||||||||||||||||||||| |||||||||:|||||||||||||
Db          1 EVQLVESGGGLVQPGGSLRLSCAASGFKITHYTMGWVRQAPGKGLEWVSRITWGGDNTFY 60

Qy         61 SNSVKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SNSVKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTV 120

Qy        121 SS 122
              ||
Db        121 SS 122

SEQ ID NO:47
BGQ17434
ID   BGQ17434 standard; protein; 405 AA.
XX
AC   BGQ17434;
XX
DT   03-OCT-2019  (first entry)
XX
DE   Antibody FC5-Ig Fc region-ABP construct/FC5-H3-hFc1X7-L-ABP(6G), SEQ 56.
XX
KW   A beta protein; Beta amyloid; Immunoglobulin; alzheimers disease;
KW   blood-brain barrier; fusion protein; neuroprotective; protein therapy;
KW   recombinant protein; therapeutic.
XX
OS   Homo sapiens.

OS   Synthetic.
OS   Unidentified.
XX
FH   Key             Location/Qualifiers
FT   Region          357..365
FT                   /note= "Linker peptide"
XX
CC PN   WO2019150183-A1.
XX
CC PD   08-AUG-2019.
XX
CC PF   31-JUL-2018; 2018WO-IB055747.
XX
PR   30-JAN-2018; 2018WO-IB050576.
XX
CC PA   (CANA ) NAT RES COUNCIL CANADA.
XX
CC PI   Chakravarthy B,  Stanimirovic D,  Durocher Y;
XX
DR   WPI; 2019-686247/65.
XX
CC PT   Isolated peptide that binds beta-amyloid for treating Alzheimer s disease
CC PT   in a patient, comprises an amino acid sequence.
XX
CC PS   Claim 20; SEQ ID NO 56; 128pp; English.
XX
CC   The present invention relates to a novel isolated peptide, useful for 
CC   treating Alzheimer's disease in a patient. The isolated peptide that 
CC   binds beta-amyloid. The invention also provides: a fusion protein 
CC   comprises an isolated peptide, and an antibody or antibody fragment that 
CC   transmigrates the blood brain barrier (BBB); a pharmaceutical composition
CC   comprising an isolated peptide, or any combination, and a 
CC   pharmacologically acceptable carrier; a nucleic acid molecule encoding 
CC   any protein; a vector comprises the nucleic acid molecule; a kit 
CC   comprises the pharmaceutical composition; a method for treating 
CC   Alzheimer's disease; and a method for reducing beta-amyloid levels in a 
CC   subject having increased levels of amyloid beta. The present sequence is 
CC   fusion protein construct comprises a humanized single domain antibody 
CC   FC5, a beta-amyloid binding protein (ABP), a human immunoglobulin Fc 
CC   region and a linker peptide.
XX
SQ   Sequence 405 AA;

  Query Match             100.0%;  Score 405;  DB 29;  Length 405;
  Best Local Similarity   100.0%;  
  Matches  405;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGFKITHYTMGWFRQAPGKGLEFVSRITWGGDNTFY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLRLSCAASGFKITHYTMGWFRQAPGKGLEFVSRITWGGDNTFY 60

Qy         61 SNSVKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SNSVKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTV 120

Qy        121 SSAEPKSSDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEGPE 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SSAEPKSSDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEGPE 180

Qy        181 VKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPI 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 VKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPI 240

Qy        241 EKTISKAKGQPREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYK 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 EKTISKAKGQPREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYK 300

Qy        301 TTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGTGGGGS 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 TTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGTGGGGS 360

Qy        361 GGGGSGTFGTGGASAQASLASKDKTPKSKSKKGGSTQLKSRVKNI 405
              |||||||||||||||||||||||||||||||||||||||||||||
Db        361 GGGGSGTFGTGGASAQASLASKDKTPKSKSKKGGSTQLKSRVKNI 405


11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


March 22, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649